Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 8, and 15 are independent.

Response to Amendment
This office action is responsive to the amendment filed on 11/30/2020. As directed by the amendment, claims 1 and 4 are amended.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. On page 7 of the Arguments/Remarks, Applicant argues the combination fails to teach or suggest (e.g., claim 1), "wherein the autonomous communication includes automatically requesting and receiving information processed by neighboring modular nodes if any information is received from the modular sensors". Examiner respectfully disagrees, on page 23 and Fig 2, Snider describes the Cog framework as models with directed graphs of adaptive transformations that execute concurrently, exchanging information through tensor fields. Examiner interprets the exchange of information happening concurrently (i.e. automatically/without human control) as requesting and receiving information processed by neighboring modular nodes. 
automatically requesting and receiving information processed by neighboring modular nodes if any information is received from the modular sensors.” Examiner interprets, under broadest reasonable interpretation, autonomous communication as self-reliant such as the cognitive model and automatically as working with little or no direct human control such as the directed graph described in Fig 2. The limitation stating “automatically requesting and receiving information…” does not exclude parallel computation because the computation is being performed by a processor and does not require human control.
Applicant continues to use the same arguments from the prior rejection on page 9-10, stating that Fig 1 and 2 of Snider “is not clear that the Cog framework is fully autonomous and that photonic network is auto-arranged”. The autonomous feature is taught by the disclosure of Cog which process the sensor and actuator information. On Page 21, Snider states, “building brain models that can interact with a simulated or real environment in real time”. Examiner interprets the models ability to interact with its environment in real-time as a self-governing feature (i.e. autonomous feature) of the brain model. Page 22 and Fig 2 of the Snider reference are referring to the Cog nodes or neurons when stating “The nodes hold computational state and exchange information through edges.” The cited page 22 and fig 2 are used to disclose the limitation: autonomously processing of information (i.e. the Cog node) received (i.e. through Tensors) from the modular sensors and actuators (shown in figure 2). It is for these 
On page 10 of applicants Arguments and Remarks, applicant argues that tensors do not tech or suggest communicating with other nodes for network auto arrangement. Applicants also states that Snider reference discloses Cog which implements tensor fields communication through messages passed across the network and not with modular nodes for network auto-arrangement. Examiner respectfully disagrees, the edges relay information from one node to another using a multidimensional array of tensors (tensor field). This is disclosed on the cited page 22 of the Snider reference and discloses, under its broadest reasonable interpretation, the limitation: autonomously communicate with neighboring modular nodes. The last aspect of the limitation stating “network auto-arrangement” is disclosed as well on Page 22 when Snider explains how the nodes implement adaptive transformations, which examiner interprets, under its broadest reasonable interpretation as network auto-arrangement. On pages 25-26 under the section titled “Independent component analysis”, Snider further explains the adaptive transformation as a self-organizing network based on three transformations. This section further describes the adaptive transformation and also teaches the claimed limitations. It is for these reasons Examiner respectfully disagrees with applicants arguments and maintains the 35 USC 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider ("From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain") in view of Deco (US 2008/0243734).

Regarding Claim 1
Snider discloses: A modular node, comprising: a semiconductor chip, including: modular sensors to detect events or changes in an environment (In Fig 1, Snider states “Brain models use Cog to interact with the real world through robotic sensors and actuators or with a virtual world using a software animat.” Examiner reads the sensor as being used to detect events or changes in an environment.); modular actuators for moving or controlling an object (In Fig 1, Snider states “Brain models use Cog to interact with the real world through robotic sensors and actuators or with a virtual world using a software animat.”); a non-transitory computer readable medium storing a program; a processor executing the program configured to control module networking and setup (On page 24 under the section Building Applications, Snider states “(GPUs, Dendras), maps nonlinear transformations onto the CPU cores, and implements tensor field communica-tion through local memory or through messages passed across the network.” Examiner interprets the local memory as non-transitory readable medium and the CPU as a processor executing a program to control module networking.); and a neuromorphic chip configured to: receive information from the modular sensors and modular actuators (On page 22 under the Hardware Architecture section, Snider states “Each accelerator, whether GPU or Dendra chip, communicates with other accelerators through a photonic network.” Examiner interprets the Dendra chip as a neuromorphic chip, which receives information from sensors and actuators as shown in Fig 1.); autonomously process the information received from the modular sensors and the modular actuators (On page 22, Snider describes Fig 2 and states “The nodes hold computational state and exchange information through edges. All nodes execute one computational step in parallel and then pass messages through edges before executing the next computational step.” Examiner interprets the edges shown in Fig 2 as processing information from sensors and actuators); and autonomously communicate with neighboring modular nodes for network auto-arrangement (On page 22 Snider states “Computational nodes implement adaptive transformations that use incoming tensor fields to produce output tensor fields on outgoing edges.” Snider further states on page 24 that “tensor field communication through local memory or through messages passed across the network.” Examiner reads the tensor fields as communicating with other nodes for network arrangement.), wherein the autonomous communication automatically requesting and receiving information processed by neighboring modular nodes if any information is received from the modular sensors ([Page 2 and Fig 2] “Cog users express a brain model as an arbitrary, directed graph, such as that in Figure 2. The nodes hold computational state and exchange information through edges.”).
Snider does not explicitly disclose: determine a validity of the information received from the modular sensors and the modular actuators;
However, Deco discloses in the same fields of endeavor: determine a validity of the information received from the modular sensors and the modular actuators (In para 0017, Deco states “the failure of a sensor node can be detected via the mapping of the sensor network onto a neural network.” Examiner reads the detection of the failed sensor node as determining a validity of information.); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system “From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain” taught by Snider with the “Method For Computer-Assisted Processing of Measured values Detected in A Sensor network” taught by Deco. Doing so can correct functioning of the network for the corresponding sensor node to be repaired or replaced by a new correctly functioning sensor node (Para 0004, Deco).

Regarding Claim 8
Snider discloses: A method of a modular node, the method comprising: receiving information from a plurality of modular sensors and the modular actuators (On page 22 under the Hardware Architecture section, Snider states “Each accelerator, whether GPU or Dendra chip, communicates with other accelerators through a photonic network.” Examiner interprets the Dendra chip as a neuromorphic chip, which receives information from sensors and actuators as shown in Fig 1.); autonomously processing the information received from the modular sensors and actuators (On page 22, Snider describes Fig 2 and states “The nodes hold computational state and exchange information through edges. All nodes execute one computational step in parallel and then pass messages through edges before executing the next computational step.” Examiner interprets the edges shown in Fig 2 as processing information from sensors and actuators); and autonomously communicating with neighboring modular nodes for network auto- arrangement (On page 22 Snider states “Computational nodes implement adaptive transformations that use incoming tensor fields to produce output tensor fields on outgoing edges.” Snider further states on page 24 that “tensor field communication through local memory or through messages passed across the network.” Examiner reads the tensor fields as communicating with other nodes for network arrangement.).  wherein the autonomous communication includes requesting and receiving information processed by neighboring modular nodes if any information is received from the modular sensors ([Page 2 and Fig 2] “Cog users express a brain model as an arbitrary, directed graph, such as that in Figure 2. The nodes hold computational state and exchange information through edges.”).
Snider does not explicitly disclose determining a validity of the information received from the modular sensors and actuators. 
(In para 0017, Deco states “the failure of a sensor node can be detected via the mapping of the sensor network onto a neural network.” Examiner reads the detection of the failed sensor node as determining a validity of information.) 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system “From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain” taught by Snider with the “Method For Computer-Assisted Processing of Measured values Detected in A Sensor network” taught by Deco. Doing so can correct functioning of the network for the corresponding sensor node to be repaired or replaced by a new correctly functioning sensor node (Para 0004, Deco).

Regarding Claim 15
Snider discloses: A computer program product for distributed and fault tolerant hierarchical autonomous cognitive instrumentation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions and hardware descriptions readable and executable by a computer to cause the computer to: receive information from a plurality of modular sensors and modular actuators (On page 22 under the Hardware Architecture section, Snider states “Each accelerator, whether GPU or Dendra chip, communicates with other accelerators through a photonic network.” Examiner interprets the Dendra chip as a neuromorphic chip, which receives information from sensors and actuators as shown in Fig 1.);
autonomously process the information received from the modular sensors and actuators (On page 22, Snider describes Fig 2 and states “The nodes hold computational state and exchange information through edges. All nodes execute one computational step in parallel and then pass messages through edges before executing the next computational step.” Examiner interprets the edges shown in Fig 2 as processing information from sensors and actuators);
autonomously communicate with neighboring modular nodes for network auto- arrangement (On page 22 Snider states “Computational nodes implement adaptive transformations that use incoming tensor fields to produce output tensor fields on outgoing edges.” Snider further states on page 24 that “tensor field communication through local memory or through messages passed across the network.” Examiner reads the tensor fields as communicating with other nodes for network arrangement.).
Snider does not explicitly disclose  25Docket No: YOR920161238US1 (Yor.1088)determine a validity of the information received from the modular sensors and actuators.
However, Deco discloses in the same fields of endeavor: determine a validity of the information received from the modular sensors and the modular actuators (In para 0017, Deco states “the failure of a sensor node can be detected via the mapping of the sensor network onto a neural network.” Examiner reads the detection of the failed sensor node as determining a validity of information.) 
(Para 0004, Deco).

Regarding Claim 2
Snider in view of Deco discloses: The modular node according to claim 1, wherein the autonomous communication includes requesting and receiving information processed by neighboring modular nodes if any information received from the modular sensors and the modular actuators is determined to be invalid and if the information is valid, outputting the information, and wherein the neuromorphic chip includes learning based on the determination of the validity of the information, and autonomous processing and communication ([Page 24 Section Learning and Fig 3] “Cog holds the actual learned state, W, within a linear transformation. It then convolves or correlates W with an input, x (part of a tensor field), to produce an output tensor field, y. We call this a partial inference. Cog uses the partial inference to drive a nonlinear transformation, which can respond by feeding back a learning field, g, to the linear transformation.” Examiner interprets the inputs described as tensor fields, which as disclosed in Fig 2, contain information received from the modular sensors and the modular actuators.).

Regarding Claim 9
(CLAIM 9 IS A METHOD CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider ("From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain") in view of Deco (US 2008/0243734) and Mitola (US 20140223561).

Regarding Claim 3
Snider in view of Deco discloses: The modular node according to claim 1, 
Snider in view of Deco does not explicitly disclose: wherein the neuromorphic chip processes and outputs fuzzy processed information for learning where there is an identification of interactions with users, automatic notation of responses by the user, and then automatically perform the same interaction without user intervention.
However, Mitola discloses in the same field of endeavor: wherein the neuromorphic chip processes and outputs fuzzy processed information for learning where there is an identification of interactions with users, automatic notation of responses by the user, and then automatically perform the same interaction without user intervention ([Para 0009] “For flexibility, such a machine may learn directly from its users via interaction in human language within an application-specific domain of the (Self), requiring no computer programming… For additional flexibility and responsiveness, such a machine may observe stimuli including user interaction over time, may form correlations via hardwired correlation processes, and may apply hardwired machine learning techniques such as…fuzzy logic”). 
	It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system “From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain” taught by Snider with the “Method For Computer-Assisted Processing of Measured values Detected in A Sensor network” taught by Deco with the “Domain-specific Hardwired Symbolic Machine” taught by Mitola. Doing so can perform self-modification via learning by user interactions (Abstract, Mitola).

Regarding Claim 10
(CLAIM 10 IS A METHOD CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Claim 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider ("From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain") in view of Deco (US 2008/0243734) and Painkras ("SpiNNaker: A 1-W 18-Core System-on-Chip for Massively-Parallel Neural Network Simulation").

Regarding Claim 4
Snider in view of Deco teaches the modular node according to claim 1.
Snider in view of Deco does not explicitly disclose wherein the processor sends out a processed output, and wherein the processor determines an optimal path of communication through neighboring modular nodes autonomously.
However, Painkras discloses in the same fields of endeavor: wherein the processor sends out a processed output, and wherein the processor determines an optimal path of communication through neighboring modular nodes autonomously (On page 1952, Painkras states “As a message-passing system, the greatest performance bottleneck is the communications between processors and, therefore, SpiNNaker was optimized for the short, multicast messages (spikes) associated with neural network” Examiner interprets the SpiNNaker processor as determining and outputting the optimal path of communication.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system “From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain” taught by Snider with the “Method For Computer-Assisted Processing of Measured values Detected in A Sensor network” taught by Deco with the “SpiNNaker: A 1-W 18-Core System-on-Chip for Massively-(Conclusion, Painkras).

Regarding Claim 11
(CLAIM 11 IS A METHOD CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Claim 5-7, 12-14, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider ("From Synapses to Circuitry: Using Memristive Memory to Explore the Electronic Brain") in view of Deco (US 2008/0243734) and Sinyavskiy (US 2015/0127149).

Regarding Claim 5
Snider in view of Deco discloses: claims 1 including a plurality of modular nodes.
Snider in view of Deco does not explicitly disclose: a hierarchical system
However, Sinyavskiy discloses in the same fields of endeavor: A hierarchical system (In para 0148, Sinyavskiy describes the cell-based neuromorphic computerized system architecture stating “the hierarchical structure of the apparatus 1150, comprising four cells-per-level”).
(para 0148, Sinyavskiy).

Regarding Claim 6
Snider in view of Deco and Sinyavskiy further teaches a grid grouping logically a plurality of modular nodes according to claim 1, wherein communication among the plurality of modular nodes being made according to the logical grouping of the plurality of modular nodes (In para 0148, Sinyavskiy states “FIG. 11D illustrates one implementation of cell-based neuromorphic computerized system architecture configured to implement online learning using a parallel network is described in detail… the lowest level L1 cell 1152 of the apparatus 1150 may comprise logic and memory blocks.” Sinyavskiy describes logic and memory blocks in para 0142, stating “The logic core 1132 may be configured to implement various aspects of neuronal node operation, such as the node model, and synaptic update rules and/or other tasks relevant to network operation.” Examiner interprets Fig 11D as describing a grid communicating among a plurality of nodes.).

Regarding Claim 7
Snider in view of Deco and Sinyavskiy further teaches a logical grouping of the grids according to claim 6, wherein communication among the grids being made according to the logical grouping of the grids (In para 0148, Sinyavskiy states “FIG. 11D illustrates one implementation of cell-based neuromorphic computerized system architecture configured to implement online learning using a parallel network is described in detail… the lowest level L1 cell 1152 of the apparatus 1150 may comprise logic and memory blocks.” Examiner interprets the different cell levels as describing logical grouping of the grids.).

Regarding Claim 14
(CLAIM 14 IS A METHOD CLAIM THAT CORRESPONDS TO METHOD CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 12
Snider in view of Deco teach the method according to claim 8, Sinyavskiy further teaches: wherein a plurality of the modular nodes are grouped hierarchically (In para 0148, Sinyavskiy describes the cell-based neuromorphic computerized system architecture stating “the hierarchical structure of the apparatus 1150, comprising four cells-per-level.” Sinyavskiy describes apparatus 1150 as containing logic blocks and further states in para 0142, “The logic core 1132 may be configured to implement various aspects of neuronal node operation, such as the node model, and synaptic update rules. Examiner interprets the logical blocks as containing nodes that are grouped hierarchically.).

Regarding Claim 13
Snider in view of Deco teach the method according to claim 8, Sinyavskiy further teaches: The method according to claim 8, wherein grid grouping logically a plurality of the modular nodes are logically grouped into a grid, and wherein communication among the plurality of modular nodes being made according to the grouping of the modular nodes (In para 0148, Sinyavskiy states “FIG. 11D illustrates one implementation of cell-based neuromorphic computerized system architecture configured to implement online learning using a parallel network is described in detail… the lowest level L1 cell 1152 of the apparatus 1150 may comprise logic and memory blocks.” Examiner interprets the different cell levels as describing logical grouping of the grids. Examiner also interprets logic blocks as describing a grid communicating among a plurality of nodes.).

Regarding Claim 19
Snider in view of Deco teach the method according to claim 8, Sinyavskiy further teaches: The computer product according to claim 15, wherein a plurality of the modular nodes are grouped hierarchically, wherein the plurality of the modular nodes is logically (In para 0148, Sinyavskiy states  “the hierarchical structure of the apparatus 1150, comprising four cells-per-level,” Sinyavskiy further states “FIG. 11D illustrates one implementation of cell-based neuromorphic computerized system architecture configured to implement online learning using a parallel network is described in detail… the lowest level L1 cell 1152 of the apparatus 1150 may comprise logic and memory blocks.” Examiner interprets the logical blocks as containing nodes that are grouped hierarchically. Examiner also interprets the different cell levels as describing logical grouping of the grids.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121